Jsaac Waldron plaint. agt William Edmunds Deft in an action of the case for detaining & keeping from him one heifer without any legall right or title to her which was taken off from his Farme called Bennets Farme somtime in October, or November, last, whereby the sd Waldron is damnified Forty Shillings in Silver & all other due damages according to attachmt datd Janury 6th 1676. . . . The Jury . . . found for the plaintife the Heifer Sued for or Forty Shillings in mony & costs of Court: The Defendt appealed from this Judgemt unto the next Court of Assistants and himselfe principall in Four pound & Benjn Muzzey & Samuel Edmunds as Sureties in Forty Shillings apeice bound themselues respectiuly . . . on condition the sd Wm Edmunds should prosecute his appeale . . .
[Waldron’s answer to Edmunds’ Reasons of Appeal is in S. F. 162160.2. This case was disposed of in the same way as the three pre*766vious ones. But Waldron later heard from these four defendants. See Marshall v. Waldron later in this session, below, p. 783.]